Name: Commission Regulation (EEC) No 2045/87 of 10 July 1987 derogating from certain provisions of Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 7 . 87 Official Journal of the European Communities No L 192/ 17 COMMISSION REGULATION (EEC) No 2045/87 of 10 July 1987 derogating from certain provisions of Regulation (EEC) No 3153/85 laying down detailed rules for the calculation of monetary compensatory amounts Whereas the general review of the agrimonetary system in the Council has not yet been completed ; whereas, in order to avoid in so far as possible any disruption of trade, any changes to the agrimonetary system should be applied at the same time ; whereas, therefore, the provi ­ sions on the half-yearly review of the monetary compen ­ satory amounts for products not listed in Annex II should be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas detailed rules for the calculation of the monetary compensatory amounts were laid down in Commission Regulation (EEC) No 3153/85 (3), as last amended by Regulation (EEC) No 1 955/87 (4) ; Whereas Article 5 of Regulation (EEC) No 3153/85 provides that the monetary compensatory amounts should not apply to goods coming under Council Regulation (EEC) No 3033/80 (*) where the incidence of the highest monetary compensatory amount on the value of the goods concerned is less than 2,5 % ; whereas the mone ­ tary compensatory amounts for the products concerned are to be re-introduced where the incidence exceeds 3 % for a significant period ; whereas the basis used for the calculation to determine this incidence is reviewed twice each year ; Whereas, within the context of the general review of the agrimonetary system currently being discussed in the Council , the Commission has announced its intention to make significant changes to the system in question ; HAS ADOPTED THIS REGULATION : Article 1 Article 5 ( 1 ), second subparagraph, and (2) of Regulation (EEC) No 3153/85 is hereby temporarily suspended . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . 3 OJ No L 310, 21 . 11 . 1985, p. 4. (4) OJ No L 186, 6 . 7 . 1987, p . 1 . 0 OJ No L 323, 29 . 11 . 1980, p . 1 .